People v Arroyo (2018 NY Slip Op 08184)





People v Arroyo


2018 NY Slip Op 08184


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Richter, J.P., Manzanet-Daniels, Gische, Kapnick, Gesmer, JJ.


7745 3203/12

[*1]The People of the State of New York, Respondent,
vRichard Arroyo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Katharine Skolnick of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered December 17, 2014, convicting defendant, after a jury trial, of assault in the first degree, menacing in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-49 [2007]). There is no basis for disturbing the jury's credibility determinations.
The element of serious physical injury was established by evidence supporting an inference that the victim's injuries were life-threatening. As a result of multiple stab wounds to his arm, wrist and torso, the victim was weak, fainting, losing and regaining consciousness, and experiencing dangerously low blood pressure upon admission to the hospital, which led to an emergency blood transfusion before his consent could be obtained and before all usual protocols could be followed. The evidence thus warranted the conclusion that the injury created a substantial risk of death (see People v Montimaire, 91 AD3d 436 [1st Dept 2012], lv denied 19 NY3d 865 [2012]); People v Irwin, 5 AD3d 1122 [4th Dept 2004], lv denied 3 NY3d 642 [2004]).
The evidence also disproved defendant's justification defense beyond a reasonable doubt. In the exercise of our factual review power, we find that the jury properly credited testimony that completely refuted defendant's claim of self-defense.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK